983 So. 2d 923 (2008)
Regina Soniat TALTON, Succession of Regina D. Soniat, Sydney Loughlin Clarke, and Kearney Soniat Loughlin, Individually and on Behalf of his Minor Son, Sidney Soniat Loughlin
v.
USAA CASUALTY INSURANCE COMPANY, United Services Automobile Association, Chuck Collins, and Don Pisoni
Succession of Regina D. Soniat, et al.
v.
United Services Automobile Association.
No. 2008-C-0837.
Supreme Court of Louisiana.
June 6, 2008.
In re Talton, Regina Soniat et al.; Soniat, Regina D. Succ. of; Clarke, Sydney Loughlin; Loughlin, Kearney Soniat; Loughlin, Sidney Soniat;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. J, Nos. 2005-12956, 2006-13841; to the Court of Appeal, Fourth Circuit, No(s). 2006-CA-1513, 2007-C-1414.
Denied.